Exhibit 10.02(bb)


EQT CORPORATION
2019 INCENTIVE PERFORMANCE SHARE UNIT PROGRAM




EQT CORPORATION (the “Company”) hereby establishes this EQT CORPORATION 2019
INCENTIVE PERFORMANCE SHARE UNIT PROGRAM (the “Program”), in accordance with the
terms provided herein.


WHEREAS, the Company maintains certain long-term incentive award plans,
including the EQT Corporation 2014 Long-Term Incentive Plan (as amended from
time to time, the “2014 Plan”), for the benefit of its directors and employees,
of which the Program is a subset; and


WHEREAS, in order to further align the interests of executives and key employees
with the interests of the Company’s shareholders, the Company desires to provide
long-term incentive benefits through the Program, in the form of awards
qualifying as “Performance Awards” under the 2014 Plan.


NOW, THEREFORE, the Company hereby provides for incentive benefits for
executives and key employees of the Company and its Affiliates and adopts the
terms of the Program on the following terms and conditions:


Section 1. Purpose. The main purpose of the Program is to provide long-term
incentive opportunities to executives and key employees to further align their
interests with those of the Company’s shareholders and with the strategic
objectives of the Company. Awards granted hereunder may be earned by achieving
specified performance goals, are forfeited if defined performance levels are not
achieved, and are subject to negative adjustment if, among other things, certain
other performance measures are not attained. By placing a portion of the
employee’s compensation at risk, the Company has an opportunity to reward
exceptional performance or reduce the compensation opportunity when performance
does not meet expectations. As a subset of the 2014 Plan, this Program is
subject to and shall be governed by the terms and conditions of the 2014 Plan.
Capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the 2014 Plan.


Section 2. Effective Date. The effective date of this Program is January 1, 2019
(the “Effective Date”). The Program will remain in effect until payment
following or in conjunction with the earlier of (i) December 31, 2021 or (ii)
the closing date of a Qualifying Change of Control event pursuant to which all
awards under the Program are paid in accordance with Section 6, unless otherwise
amended or terminated as provided in Section 20. For purposes of this Program, a
“Qualifying Change of Control” means a Change of Control (as then defined in the
2014 Plan) unless (a) all outstanding Performance Share Units under the Program
are assumed by the surviving entity of the Change of Control (or otherwise
equitably converted or substituted in connection with the Change of Control in a
manner approved by the Committee) or (b) the Company is the surviving entity of
the Change of Control.







--------------------------------------------------------------------------------






Section 3. Eligibility. The Chief Executive Officer of the Company (the “CEO”)
shall, in his or her sole discretion, select the employees of the Company and
its Affiliates who shall be eligible to participate in the Program from those
individuals eligible to participate in the 2014 Plan. The CEO’s selections will
become participants in the Program (the “Participants”) only upon approval by
the Committee, comprised in accordance with the requirements of the 2014 Plan,
to the extent such individuals are, or are expected to be, participants who are
subject to Section 16 of the Securities Exchange Act of 1934, as amended from
time to time. In the event that an employee is hired by the Company or an
Affiliate during the Performance Period (as defined in Section 5 below), the CEO
shall, in his or her sole discretion, determine whether the employee will be
eligible to participate in the Program; provided that the Committee must approve
all new Participants to the Program who are, or are expected to be, participants
who are subject to Section 16 of the Securities Exchange Act of 1934, as amended
from time to time.


Section 4. Incentive Performance Share Unit Awards. Awards under the Program are
designated in the form of incentive performance share units (as adjusted from
time to time in accordance with Section 14, the “Performance Share Units”),
which are awards to be settled in shares of the Company’s common stock (“Common
Stock”) or in cash, as set forth in a Participant’s award agreement under the
Program. Upon being selected to participate in the Program, each Participant
shall be awarded a number of Performance Share Units, which award shall be
proposed by the CEO and approved by the Committee. Unless otherwise indicated
herein in a particular context, the term “Performance Share Units” includes any
Dividend Units (as defined in Section 5 below) accumulated with respect to an
award of Performance Share Units, as provided in Section 5.
The Performance Share Units shall be held in bookkeeping accounts on behalf of
the Participants and do not represent actual shares of Common Stock. A
Participant shall have no right to exchange the Performance Share Units for
cash, stock or any other benefit and shall be a mere unsecured creditor of the
Company with respect to such Performance Share Units and any future rights to
benefits.
Section 5. Performance Conditions and Determination of Awarded Value. Subject to
Section 7, the amount to be distributed to a Participant will be based on the
following performance conditions (the “Performance Conditions”): (i) the
Company’s total shareholder return (“Total Shareholder Return,” or “TSR”)
relative to the TSR of a peer group (“Relative TSR”), calculated as described in
Attachment A for the Performance Period, (ii) the Company’s operating efficiency
(the “Operating Efficiency”), calculated as described in Attachment B for the
Performance Period, (iii) the company’s development efficiency (the “Development
Efficiency”), calculated as described in Attachment B for the Performance
Period, and (iv) the Company’s return on capital employed (the “Return on
Capital Employed”), calculated as described in Attachment C for the Performance
Period. For purposes of this Program, the “Performance Period” shall mean the
period commencing on January 1, 2019 and continuing thereafter until the earlier
of (a) December 31, 2021 and (b) the closing date of a Qualifying Change of
Control.






2

--------------------------------------------------------------------------------




If Participant’s participant award agreement under the Program contemplates that
Participant’s award will be distributed in cash, the Participant’s “Awarded
Value” shall be calculated by multiplying (i) the number of such Participant’s
Performance Share Units as of the end of the Performance Period (subject to such
adjustments, if any, set forth in the Participant’s award agreement), by (ii)
the payout factor calculated as set forth on Attachment D (the “Payout Factor”),
by (iii) the closing price of the Company’s Common Stock at the end of the
Performance Period or, in the case of a Qualifying Change of Control, the
closing price of the Company’s Common Stock on the business day immediately
preceding the date of the Qualifying Change of Control, in each case as reported
in the Nationally Recognized Reporting Service; and if Participant’s participant
award agreement under the Program contemplates that Participant’s award will be
distributed in shares of Common Stock, the Participant’s “Awarded Value” shall
be calculated by multiplying (i) the number of such Participant’s Performance
Share Units as of the end of the Performance Period (subject to such
adjustments, if any, set forth in the Participant’s award agreement), by (ii)
the Payout Factor. If Performance Share Units are outstanding on the record date
for dividends or other distributions with respect to the Company’s Common Stock,
then: (1) if such dividends or distributions are paid on or before the payment
date for the Participant’s award as determined in accordance with Section 6
below, the dollar value or fair market value of such dividends or distributions
with respect to the number of shares of Common Stock then underlying the
Performance Share Units shall be converted into additional Performance Share
Units in the Participant’s name (such additional Performance Share Units, the
“Dividend Units”), based on the Fair Market Value of the Common Stock as of the
date such dividends or distributions are paid; or (2) if such dividends or
distributions are paid after the payment date for the Participant’s award as
determined in accordance with Section 6 below, the Participant shall receive a
cash payment in respect of such dividends or distributions. Any Dividend Units
shall be subject to the same performance conditions and transfer restrictions as
apply to the Performance Share Units with respect to which they relate.


Payments under the Program are expressly contingent upon achievement of the
Performance Conditions.


Section 6. Payment; Overall Limit. Subject to Section 7 and except as provided
in the remainder of this Section 6, each Participant’s Awarded Value will be
distributed in cash or in shares of Common Stock, as set forth in the
Participant’s award agreement under the Program, no later than March 15, 2022.
Subject to Section 7, in the event of a Qualifying Change of Control, the
Awarded Value will be distributed in cash or in shares of Common Stock on the
closing date of the transaction. Notwithstanding the first two sentences of this
Section 6, the Committee may determine, in its discretion and for any reason,
that the Awarded Value will be paid, in whole or in part, in cash or Common
Stock. The maximum amount payable to any one Participant under the Program with
respect to any one calendar year within the Performance Period shall be the
amount set forth and as calculated in the 2014 Plan with respect to Performance
Awards, which limit has been approved by the shareholders of the Company. No
elections shall be permitted with respect to the timing of any payments.




3

--------------------------------------------------------------------------------




Section 7. Change of Status. In making decisions regarding employees’
participation in the Program and the extent to which awards are payable in the
case of an employee whose employment ceases prior to payment, the Committee may
consider any factors that it deems to be relevant. Unless otherwise determined
by the Committee, and subject to the terms of any written employment-related
agreement that a Participant has with the Company (including any
confidentiality, non-solicitation, non-competition, change of control or similar
agreement), the following shall apply in the case of a Participant whose
employment ceases prior to payment of the Awarded Value:


(a)
Termination After Change of Control. With respect to any Participant’s award
under the Program, and notwithstanding Section 9 of the 2014 Plan, in the event
that following a Change of Control that is not a Qualifying Change of Control,
(i) such Participant’s employment is terminated without Cause (as defined
below), or (ii) such Participant resigns for Good Reason (as defined below), in
each case prior to the second anniversary of the effective date of the Change of
Control, the Participant shall retain all of his or her Performance Share Units,
contingent upon (i) the Participant executing and not revoking a full release of
claims in a form acceptable to the Company within 30 days of his or her
termination or resignation, as applicable, and (ii) achievement of the
Performance Conditions set forth in Section 5.



Solely for purposes of this Program, “Cause” shall mean: (i) a Participant’s
conviction of a felony, a crime of moral turpitude or fraud or a Participant
having committed fraud, misappropriation or embezzlement in connection with the
performance of the Participant’s duties; (ii) a Participant’s willful and
repeated failures to substantially perform assigned duties; or (iii) a
Participant’s violation of any provision of a written employment-related
agreement between the Participant and the Company or express significant
policies of the Company. If the Company terminates a Participant’s employment
for Cause, the Company shall give the Participant written notice setting forth
the reason for the Participant’s termination not later than 30 days after such
termination.


Solely for purposes of this Program, “Good Reason” shall mean a Participant’s
resignation within 90 days after (but in all cases prior to the second
anniversary of such Change of Control): (i) a reduction in such Participant’s
base salary of 10% or more (unless the reduction is applicable to all similarly
situated employees); (ii) a reduction in such Participant’s annual short-term
bonus target of 10% or more (unless the reduction is applicable to all similarly
situated employees); (iii) a significant diminution in such Participant’s job
responsibilities, duties or authority; (iv) a change in the geographic location
of such Participant’s primary reporting location of more than 50 miles; and/or
(v) any other action or inaction that constitutes a material breach by the
Company of such Participant’s award agreement under the Program.


A termination by a Participant shall not constitute termination for Good Reason
unless such Participant first delivers to the General Counsel of the Company




4

--------------------------------------------------------------------------------




written notice: (i) stating that such Participant intends to resign for Good
Reason pursuant to his or her award agreement; and (ii) setting forth with
specificity the occurrence deemed to give rise to a right to terminate for Good
Reason (which notice must be given no later than 90 days after the initial
occurrence of such event). The Company shall have a reasonable period of time
(not less than 30 days) to take action to correct, rescind or substantially
reverse the occurrence supporting termination for Good Reason as identified by
such Participant. Failure by the Company to act or respond to the written notice
shall not be deemed to be an admission that Good Reason exists.


(b)
Voluntary Termination or Qualifying Termination With Continued Board Service. If
a Participant’s employment is terminated voluntarily (including retirement) or
such termination is a Qualifying Termination (as defined below) and, in either
case, the Participant remains on the board of directors of the Company or any
Affiliate whose equity is publicly traded on the New York Stock Exchange or the
NASDAQ Stock Market following such termination of employment, the Participant
shall retain all of his or her Performance Share Units, contingent upon
achievement of the Performance Conditions set forth in Section 5, for as long as
the Participant remains on such board of directors, in which case any references
herein to such Participant’s employment shall be deemed to include his or her
continued service on such board. Except as set forth in the preceding sentence
and subsection (a) above, a Participant’s Performance Share Units shall be
forfeited upon his or her retirement or resignation as an employee of the
Company or an Affiliate.



Solely for purposes of this Program, a “Qualifying Termination” shall mean the
involuntary termination by the Company (or, as applicable, its successor) of a
Participant’s employment as a result of (i) the sale, consolidation or full or
partial shutdown of a facility, department or business unit; (ii) a position
elimination because of a reorganization or lack of work; or (iii) such
Participant’s death or Disability.


(c)
Other Termination. If a Participant’s employment is involuntarily terminated and
such termination is not a Qualifying Termination, the Participant’s Performance
Share Units shall be forfeited. Except as provided in subsections (a) and (b)
above, (i) if the termination is due to the Participant’s death, the
Participant’s estate or beneficiary will retain all of his or her Performance
Share Units, contingent upon the Participant’s estate or beneficiary executing
and not revoking a full release of claims in a form acceptable to the Company
within 30 days of his or her death, and (ii) if the termination is due to any
other Qualifying Termination, the Participant will retain a percent of his or
her Performance Share Units as set forth below, contingent upon (A) the
Participant executing and not revoking a full release of claims in a form
acceptable to the Company within 30 days of his or her Qualifying Termination,
and (B) achievement of the Performance Conditions set forth in Section 5, as
follows, and the remainder shall be forfeited:





5

--------------------------------------------------------------------------------






Termination Date                    Percent Retained


Prior to January 1, 2020                     0%
January 1, 2020 – December 31, 2020            25%
January 1, 2021 – December 31, 2021            50%
After December 31, 2021                 100%


In such events other than death of the Participant, any Performance Share Units
that are retained shall be payable at the time specified in Section 6. In the
event of a Participant’s death, Performance Share Units that are retained shall
be distributed to the Participant’s estate or beneficiary within 180 days
following the Participant’s death (provided, however, if such 180-day period
begins in one calendar year and ends in the next calendar year, the distribution
shall in all events be made in the second such calendar year) in cash or shares
of Common Stock as set forth in the Participant’s award agreement under the
Program, in either case, without giving effect to the Payout Factor, subject to
Participant’s estate or beneficiary executing and nonrevocation of the full
release of claims referenced above. Notwithstanding any other provisions of the
Program, Participants shall have no vested rights to any Performance Share Units
prior to payment.


Section 8. Administration of the Plan. The Committee has responsibility for all
aspects of the Program’s administration, including:


•
Determining and certifying, in writing, the extent to which the Performance
Conditions have been achieved prior to any payments under the Program,



•
Ensuring that the Program is administered in accordance with its provisions and
the 2014 Plan,



•
Approving Program Participants,



•
Authorizing Performance Share Unit awards to Participants,



•
Adjusting Performance Share Unit awards to account for extraordinary events,



•
Serving as the final arbiter of any disagreement between Program Participants,
Company management, Program administrators, and any other interested parties to
the Program, and



•
Maintaining final authority to amend, modify or terminate the Program at any
time.



Notwithstanding anything to the contrary in this Program, the Committee shall at
all times retain the discretion with respect to all awards under this Program to
reduce, eliminate, or determine the source of, any payment or award hereunder
without regard to any particular factors specified in this Program. The
interpretation and construction by the Committee of any provisions of the
Program or of any adjusted Performance Share Units shall be final.




6

--------------------------------------------------------------------------------




No member of the Committee shall be liable for any action or determination made
in good faith on the Program or any Performance Share Units thereunder. The
Committee may designate another party to administer the Program, including
Company management or an outside party. All conditions of the Performance Share
Units must be approved by the Committee. As early as practicable prior to or
during the Performance Period, the Committee shall approve the number of
Performance Share Units to be awarded to each Participant. The associated terms
and conditions of the Program will be communicated to Participants as close as
administratively practicable to the date an award is made. The Participants will
acknowledge receipt of the participant agreement and will agree to the terms of
this Program in accordance with the Company’s procedures.


Section 9. Limitation of Rights. The Performance Share Units do not confer to
Participants or their beneficiaries, executors or administrators any rights as
shareholders of the Company (including voting and other shareholder rights)
unless and until shares of Common Stock are in fact registered to or on behalf
of a Participant in connection with the payment of the Performance Share Units.
With respect to Awards that are settled in shares of Common Stock, upon
conversion of the Performance Share Units into shares of Common Stock, a
Participant will obtain full voting and other rights as a shareholder of the
Company.


Section 10. Tax Consequences to Participants/Payment of Taxes.


(a) It is intended that: (i) until the Performance Conditions are satisfied, a
Participant’s right to payment for an award under this Program shall be
considered to be subject to a substantial risk of forfeiture in accordance with
those terms as defined or referenced in Sections 83(a), 409A and 3121(v)(2) of
the Code; (ii) the Awarded Value shall be subject to employment taxes only upon
the satisfaction of the Performance Conditions; and (iii) until the Awarded
Value is actually paid to a Participant, the Participant shall have merely an
unfunded, unsecured promise to be paid the benefit, and such unfunded promise
shall not consist of a transfer of “property” within the meaning of Code Section
83. It is further intended that Participants will not be in actual or
constructive receipt of compensation with respect to the Performance Share Units
within the meaning of Code Section 451 until the Awarded Value is paid.


(b) The Company or any Affiliate employing the Participant has the authority and
the right to deduct or withhold, or require a Participant to remit to the
employer, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any taxable event arising as a result of an award under the
Program. With respect to withholding required upon any taxable event arising as
a result of an award, to the extent the Committee determines that the award will
be paid in shares of Common Stock, the employer shall satisfy the tax
withholding required by withholding shares of Common Stock having a Fair Market
Value as of the date that the amount of tax to be withheld is to be determined
equal to the amount of tax required to be withheld. The obligations of the
Company under this Program will be conditioned upon such payment or
arrangements, and the Company, and, where applicable,




7

--------------------------------------------------------------------------------




its Affiliates will, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to a Participant.
Section 11. Recoupment Policy. Any shares of Common Stock distributed or amounts
paid to a Participant under the Program, and any cash or other benefit acquired
upon the sale of shares of Common Stock distributed to a Participant under the
Program, shall be subject to the terms and conditions of any compensation
recoupment policy adopted from time to time by the Company’s board of directors
or any committee of such board, to the extent such policy is applicable to this
Program and the Participant.


Section 12. Nonassignment. A Participant shall not be permitted to assign,
alienate or otherwise transfer his or her Performance Share Units, and any
attempt to do so shall be void.


Section 13. Impact on Benefit Plans. Payments under the Program shall not be
considered as earnings for purposes of the Company’s or its Affiliates’
qualified retirement plans or any other retirement, compensation or benefit plan
or program of the Company or its Affiliates unless specifically provided for and
defined under such other plan or program. Nothing herein shall prevent the
Company or its Affiliates from maintaining additional compensation plans and
arrangements; provided, however, that no payments shall be made under such plans
and arrangements if the effect thereof would be the payment of compensation
otherwise payable under this Program regardless of whether the Performance
Conditions were attained.


Section 14. Successors; Changes in Stock. The obligations of the Company under
the Program shall be binding upon the successors and assigns of the Company. In
the event of any spin-off, split-off or split-up, or dividend in partial
liquidation, dividend in property other than cash or Common Stock, or
extraordinary distribution to holders of Common Stock, each Participant’s
Performance Share Units shall be appropriately adjusted to prevent dilution or
enlargement of the rights of Participants that would otherwise result from any
such transaction, provided such adjustment shall be consistent with Section 409A
of the Code.
In the case of a Change of Control, any obligation under the Program shall be
handled in accordance with the terms of Sections 5 and 6 hereof. In any case not
constituting a Change of Control in which the Common Stock is changed into or
becomes exchangeable for a different number or kind of shares of stock or other
securities of the Company or another corporation, or cash or other property,
whether through reorganization, reclassification, recapitalization, stock
split-up, combination of shares, merger or consolidation, then (i) the Awarded
Value shall be calculated based on the closing price of such common stock on the
closing date of the transaction on the principal market on which such common
stock is traded, and (ii) there shall be substituted for each Performance Share
Unit constituting an award the number and kind of shares of stock or other
securities (or cash or other property) into which each outstanding share of
Common Stock shall be so changed or for which each such share shall be
exchangeable. In the case




8

--------------------------------------------------------------------------------




of any such adjustment, the Performance Share Units shall remain subject to the
terms of the Program and the 2014 Plan.


Section 15. Notice. Except as may be otherwise provided by the 2014 Plan or
determined by the Committee and communicated to a Participant, notices and
communications hereunder must be in writing and shall be deemed sufficiently
given if either hand-delivered or if sent by fax or overnight courier, or by
postage paid first class mail. Notices sent by mail shall be deemed received
five (5) business days after mailed, but in no event later than the date of
actual receipt. Notices shall be directed, if to a Participant, at such
Participant’s address indicated by the Company’s records or, if to the Company,
at the Company’s principal executive office, Attention: Corporate Director,
Compensation and Benefits.


Section 16. Dispute Resolution. Any dispute regarding the payment of benefits
under this the Program or the 2014 Plan shall be resolved in accordance with the
EQT Corporation Long-Term Incentive Dispute Resolution Procedures as in effect
at the time of such dispute. A copy of such procedures is available on the
Fidelity NetBenefits website, which can be found at
www.netbenefits.fidelity.com.


Section 17. Applicable Law. This Program shall be governed by and construed
under the laws of the Commonwealth of Pennsylvania without regard to its
conflict of law provisions.


Section 18. Severability. In the event that any one or more of the provisions of
this Program shall be held to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.


Section 19. Headings. The descriptive headings of the Sections of this Program
are inserted for convenience of reference only and shall not constitute a part
of this Program.


Section 20. Amendment or Termination of this Program. This Program may be
amended, suspended or terminated by the Company at any time upon approval by the
Committee and following a determination that the Program is no longer meaningful
in relation to the Company’s strategy. Notwithstanding the foregoing, (i) no
amendment, suspension or termination shall adversely affect a Participant’s
rights to his or her award after the date of the award; provided, however, that
the Company may amend this Program from time to time without any Participant’s
consent to the extent deemed to be necessary or appropriate, in its sole
discretion, to effect compliance with Code Section 409A or any other provision
of the Code, including regulations and interpretations thereunder, which
amendments may result in a reduction of benefits provided hereunder and/or other
unfavorable changes to Participants, (ii) no amendment may alter the time of
payment as provided in Section 6 of the Program, and (iii) no amendment may be
made following a Change of Control.






9

--------------------------------------------------------------------------------





Attachment A


2019 Incentive Performance Share Unit Program


Calculation of Relative Total Shareholder Return


For purposes of the 2019 Program, Total Shareholder Return will be calculated as
follows:


Step 1


The “Beginning Point” for the Company and each company in the peer group
(identified below) is defined as one share of common stock with a value equal to
the average closing stock price as reported in the Nationally Recognized
Reporting Service (as defined below) for the ten (10) consecutive business day
period preceding the date of the commencement of the Performance Period, for
each company. All references in this Program to the “Nationally Recognized
Reporting Service” shall be references to either the print or electronic version
of a nationally recognized publication that reports the daily closing stock
price of the Company and each member of the peer group.


Step 2


Dividends paid for each company from the beginning of the Performance Period
will be cumulatively added to the Beginning Point as additional shares of such
company’s common stock. The closing price on the last business day of the month
in which the record date for the dividend occurs will be used as the basis for
determining the number of shares to be added. The resulting total number of
shares accumulated during the Performance Period is referred to as the “Total
Shares Held at End of Period.”


Step 3


Except as provided in the following sentence, the “Ending Point” for each
company is defined as Total Shares Held at End of Period for that company times
the average of the closing price of such company’s common stock as reported in
the Nationally Recognized Reporting Service for the last ten (10) business days
of the Performance Period for that company. In the event of a Qualifying Change
of Control, the “Ending Point” for each company in the peer group is defined as
Total Shares Held at End of Period for that company times the average of the
closing price of such company’s common stock as reported in the Nationally
Recognized Reporting Service for the ten (10) business days preceding the
closing of the Qualifying Change of Control transaction.


Step 4







--------------------------------------------------------------------------------




TSR will be expressed as a percentage and is calculated by dividing the Ending
Point by the Beginning Point and then subtracting 1 from the result. Each
company including the Company will be ranked in descending order by the TSR so
calculated.


If (i) any company in the peer group announces during the Performance Period
that it has entered into an agreement that shall cause its common stock to cease
to be publicly traded on the New York Stock Exchange (“NYSE”) or The NASDAQ
Stock Market (“NASDAQ”) and does not announce during such period a termination
of such agreement or (ii) the common stock of any company in the peer group
ceases to be publicly traded on NYSE or NASDAQ during the Performance Period,
such company shall be assigned a TSR value of negative 100% for purposes of the
Program.


Peer Group


For purposes of the 2019 Program, the peer group shall consist of the following
companies:


ANTERO RESOURCES CORPORATION
CABOT OIL & GAS CORPORATION
CHESAPEAKE ENERGY CORPORATION
CIMAREX ENERGY CO.
CNX RESOURCES CORPORATION
ENCANA CORP.
GULFPORT ENERGY CORPORATION
MURPHY OIL CORPORATION
NEWFIELD EXPLORATION COMPANY
QEP RESOURCES, INC.
RANGE RESOURCES CORPORATION
SM ENERGY COMPANY
SOUTHWESTERN ENERGY
WPX ENERGY, INC.
 
 
 
 









2

--------------------------------------------------------------------------------





Attachment B


2019 Incentive Performance Share Unit Program


Calculation of Operating Efficiency and Development Efficiency


For purposes of the 2019 Program, Operating Efficiency will be calculated as
follows:
(a)
Cumulative Selling, General and Administrative Expense plus Cumulative
Production Expense minus Cumulative Production Taxes plus Cumulative Operation
and Maintenance Expense; divided by

(b)
Cumulative Total Production Sales Volumes.



For the purposes of the 2019 Program, Development Efficiency will be calculated
as follows:
(a)
Capital Expenditures for Covered Wells; divided by

(b)
Total Production Sales Volumes for Covered Wells plus Proved Developed Reserves
at end of Calculation Period.



The following terms are defined as follows:
•
Calculation Period: means the period commencing January 1, 2019 and ending
December 31, 2021; provided, however, in the event that a Qualifying Change of
Control occurs prior to the filing of the Company’s Form 10-K for the year
ending December 31, 2021, Calculation Period means the period consisting of
completed quarters in the Performance Period for which a Form 10-Q or Form 10-K
has been filed.

•
Capital Expenditures for Covered Wells: means the sum of the gross capital
expenditures by the Company charged to the AFE, capitalized interest,
capitalized overhead and pad costs, in each case for the Covered Wells from
inception of the Covered Well through the end of the Calculation Period.

•
Covered Wells: means gross development wells that are (a) SPUD and TIL’d by the
Company or (b) SPUD and plugged by the Company, in each case during the
Calculation Period but excluding such wells as are disposed of during the
Calculation Period.

•
Cumulative: means the aggregate amount over the Calculation Period.

•
(A) Operation and Maintenance Expense, (B) Production Expense, (C) Production
Taxes, (D) Selling, General and Administrative Expense and (E) Total Production
Sales Volumes: mean, in each case, the amount set forth for such line item as
reported in the Company’s Forms 10-K, in the case of completed years






--------------------------------------------------------------------------------




and in the Company’s Forms 10-Q, in the case of shorter periods, in each case as
filed with the SEC.
•
Proved Developed Reserves at end of Calculation Period: means the gross proved
developed reserves for the Covered Wells at the end of the Calculation Period.
Such amount shall be determined based upon the Company’s internal books and
records, included annually in the Company’s Form 10-K or proxy statement and
subject to audit or review procedures by the Company’s independent reserve
auditor, currently Ryder Scott Company, L.P. (Ryder Scott).

•
SPUD: means drilling operations commenced.

•
TIL’d: means turned-in-line.

•
Total Production Sales Volumes for Covered Wells: means the gross production
sales volumes associated with the Covered Wells during the Calculation Period.
Such amount shall be determined based upon the Company’s internal books and
records, included annually in the Company’s Form 10-K or proxy statement and
subject to audit or review procedures by Ryder Scott.

For the avoidance of doubt, production sales volumes in the final two terms (i)
represents sales of natural gas, natural gas liquids and oil during the
Calculation Period; (ii) does not include gathered volumes; and (iii) will be
measured at the sales meter.












2

--------------------------------------------------------------------------------





Attachment C


2019 Incentive Performance Share Unit Program


Calculation of Return on Capital Employed


For purposes of the 2019 Program, Return on Capital Employed (ROCE) will be
calculated as follows:
(a)
(i) Cumulative Earnings Before Interest and Taxes divided by the Calculation
Factor multiplied by (ii) four; divided by

(b)
(i) (X) the sum of Total Assets minus Current Liabilities minus Cash at each
quarter end during the Calculation Period plus (Y) for each quarter during the
Calculation Period in which an Impairment occurs and for each subsequent quarter
until and excluding the quarter in which the related asset is sold, the amount
by which Net Property, Plant and Equipment was reduced by such Impairment;
divided by (ii) the Calculation Factor.



The following terms are defined as follows:
•
Calculation Period: means the period commencing January 1, 2019 and ending
December 31, 2021; provided, however, in the event that a Qualifying Change of
Control occurs prior to the filing of the Company’s Form 10-K for the year
ending December 31, 2021, Calculation Period means the period consisting of
completed quarters in the Performance Period for which a Form 10-Q or Form 10-K
has been filed.

•
Calculation Factor: means the number of completed quarters in the Calculation
Period.

•
(A) Cash, (B) Current Liabilities, (C) Net Property, Plant and Equipment, (D)
Net Income, and (E) Total Assets: mean, in each case, the amount set forth for
such line item in the Company’s annual financial statements, in the case of
completed years, or in the Company’s quarterly financial statements, in the case
of shorter periods, as filed with the SEC. For the avoidance of doubt, Net
Income is Net Income before deductions for noncontrolling interests.

•
Cumulative: means the aggregate amount over the Calculation Period.

•
Earnings Before Interest and Taxes: means (a) Net Income plus interest expense
plus income tax expense plus Impairments, in each case for the Calculation
Period plus/minus (b) the loss/gain on the sale or other disposition of
Huron/Permian Assets during the Calculation Period.

•
Huron/Permian Assets: means assets located in the Huron or Permian.

•
Impairments: means impairments on the Huron/Permian Assets to the extent
included in Earnings Before Interest and Taxes.








--------------------------------------------------------------------------------




Attachment D


2019 Incentive Performance Share Unit Program


Calculation of Payout Factor


The Payout Factor will be determined based on the level of achievement of the
Performance Conditions during the Performance Period. Performance under each
metric is independent of performance under the other metrics.


The performance results for Relative TSR, Operating Efficiency and Development
Efficiency based on the charts below are multiplied by the applicable weightings
and then added together to determine a preliminary payout factor.


Relative TSR Ranking (50% Weight)


 
No Value
Threshold
Target
Exceeds
Stretch
Performance Goal
13th – 15th  rank
12th rank
7th – 8th rank
5th rank
3rd – 1st rank
Payout Factor
0%
20%
100%
200%
300%



Operating Efficiency (25% Weight)


 
Greater than Threshold
Threshold
Target
Exceeds
Performance Goal
$.25/Mcfe
$.23/Mcfe
$.19/Mcfe
$.18/Mcfe
Payout Factor
0%
50%
100%
200%

    
Development Efficiency (25% Weight)


 
Less than Threshold
Threshold
Target
Exceeds
Performance Goal
$.52/Mcfe
$.47/Mcfe
$.41/Mcfe
$.40/Mcfe
Payout Factor
0%
50%
100%
200%



NOTE: All Payout Factors are interpolated on a straight-line basis between the
data points above, with 300% being the maximum in the case of Relative TSR
Ranking and 200% being the maximum in the case of Operating Efficiency and
Development Efficiency.











--------------------------------------------------------------------------------





Return on Capital Employed Modifier


After determining the preliminary payout factor as set forth above, the
preliminary payout factor is modified based on achievement of Return on Capital
Employed over the Performance Period, by multiplying the preliminary payout
factor by a percentage, as set forth in the table below, to determine the final
Payout Factor for the Performance Share Units. In no event shall the Payout
Factor exceed 300%.


ROCE Achieved
ROCE Modifier
7% or less
0.9 x
9%
1.0 x
11% or more
1.1 x





NOTE: ROCE Modifier is interpolated on a straight-line basis for ROCE Achieved
between data points above, with 0.9x being the minimum and 1.1x being the
maximum in all cases.








2